Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this year end Audited Consolidated Financial Statement issued on March 31, 2010, relating to the financial statements of Power of the Dream Ventures, Inc. (formerly TIA V, Inc.) as of December31, 2009 for year then ended. Dated: March 31, 2010.Budapest, Hungary /s/ Ferenc Baumgartner /s/ Andras Nagy Ferenc Baumgartner Andras Nagy General Manager Registered Auditor BDO Forte Audit Ltd. BDO Forte Audit Ltd.
